DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A traffic analytics system omprising: a processing resource including at least one processor;[[,]] a first datastore communicating with the at least one processor; and a network interface for communicatively coupling the at least one processor to a communication network, wherein the at least one processor is configured for: partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone; for each of the plurality of contiguous second subzones, generating a plurality of features based on the vehicle data; generating unlabelled data includes the plurality of features for each of the plurality of contiguous second subzones; processing the unlabelled data by a classifier generated using at least one machine learning technique for classifying each second subzone of the plurality of contiguous second subzones as one of a portion of a vehicle way and not a portion of a vehicle way; forming classification data indicative of a classification of each of the plurality of contiguous second subzones; processing the 
Prior arts of record fail to disclose “A traffic analytics system omprising: a processing resource including at least one processor;[[,]] a first datastore communicating with the at least one processor; and a network interface for communicatively coupling the at least one processor to a communication network, wherein the at least one processor is
Claims 2-36 depend on and further limit of independent claim 1, therefore claims 2-36 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683